DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      NEFREDIEZHA BARBEL,
                           Appellant,

                                    v.

                              ATLYONS, LLC,
                                 Appellee.

                              No. 4D21-3331

                              [June 9, 2022]

   Appeal of a nonfinal order from the County Court for the Seventeenth
Judicial Circuit, Broward County; Mardi Levey Cohen, Judge; L.T. Case
No. COCE21-049865.

  Nefrediezha Barbel, Coconut Creek, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.